DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Application Status
Amended claim 1, 3 and 7-18 are under examination.
Claim 2, 4, 5 and 6 are cancelled.
Claim 1, 3 and 7-18 are rejected. 
Withdrawn Rejections
The 35 U.S.C. 103 over claim 1, 3 and 6-12 and 15-18 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) have been withdrawn in light of Applicants’ amendments.
The 35 U.S.C. 103 over claim 13 and 14 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) as applied to claim 1 above, and further in view of Van Der Beek (US 9,649,286 B2) have been withdrawn in light of Applicants’ amendments. 
The provisionally rejected on the ground of nonstatutory double patenting over claim 1, 3 and 5-18 as being unpatentable over claim 1-18 of co-pending Application No. 16/586,388 have been withdrawn in light 16/586,388 abandonment on 01/27/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “…up to a maximum of 12 month of life…” wherein this limitation encompasses 0 to 12 months of life; and the claim also recites “…the first 4 months of life…”, wherein this recitation encompasses 0 to 4 months of life, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 3 and 7-18 are also rejected since the claims are depended upon rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) and in view of Llewellyn et al. (Applicant’s Admitted Prior Art, IDS filed on 02/27/2020, Non-Patent Literature Cite No. A128). 
Regarding claim 1, 3, 6, 7, 9 and 10, Van Der Beek et al. (Van Der Beek) discloses a method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) a nutritional composition (formula) to an infant (‘411, [0138]), therein the nutritional composition comprising lipid (‘411, [0064]-0[0077]), protein (‘411, [0124]-[0126]) and digestible carbohydrate (‘411, [0114]-[0116]); wherein the composition (formula) is not human milk (‘411, [0130]). Van Der Beek discloses the lipid comprises is in a form of lipid globules (‘411, [0106]) with a size distribution at least 45 volume % of the lipid globules has a diameter of between 2 to 12 um (‘441, [0108]), which is in range with the cited range. Van Der Beek discloses 3 to 8 wt. % phospholipids based on total lipid (‘411, [0074]), which is in range with the cited range. Van Der Beek discloses the lipid globules comprises a coating of phospholipids (‘441, [0106]). With respect to new limitation of “…up to a maximum of 12 months of life…”, Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life.
With respect to the preamble “…for promoting improved eating behavior in an infant…”; when reading the preamble in the context of the entire claim, the recitation “…for promoting improved eating behavior in an infant…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
With respect the limitations as recited in claim 1, lines 11-21, wherein the improved eating behavior is determined by the cited steps of determining and comparing using the Baby Eating Behaviour Questionnaire; Van Der Beek does not explicitly disclose a determining and comparing using the Baby Eating Behaviour Questionnaire as recited in lines 11-21. However, Llewellyn et al. (Llewellyn) discloses a measurement of infant appetite using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity.  Llewellyn discloses the Baby Eating Bahaviour Questionnaire to determine and compare eating behaviours including enjoyment of food, slowness in eating and general appetite (pg. 391, Table 2 and Table 3). Van Der Beek and Llewellyn are of the same field of endeavor of composition to infant with to prevent obesity in later life. It would have been obvious to one of ordinary skill in the art to use Llewellyn’s method using Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs) to designed to characterize appetitive traits, infants at higher risk of obesity in Van Der Beek’s method to provide an analytic assessment for preventing infant with to prevent obesity in later life.

Modified Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life; and with the lipid comprises the vegetable lipids (vegetable fat) and the polar lipids (mammalian lipid) (‘411, [0068], [0173]) with overlapping ranges; hence modified Van Der Beek is expected to have the same characteristics, eating behaviors as recited in lines 19-21, as determined and compared using the Baby Eating Behaviour Questionnaire .
Regarding claim 11, modified Van Der Beek discloses the lipid comprises at least 2.0 wt.% alpha-linoleic acid (ALA) based on total fatty acids (‘411, [0081]), which is in range with the cited range; and between 6 and 10 wt.% linoleic acid (LA) based on total fatty acids (‘411, [0080]), which is in range with the cited range. 
Regarding claim 12, modified Van Der Beek discloses the lipid comprises docosahexaenoic acid, n-3 LC-PUFA in a range of at least 0.75 wt.% of the total fatty acid content (‘411, [0083]), which is in range with the cited range. 
Regarding claim 15, modified Van Der Beek discloses the composition comprises 0.25 to 20 wt.% of non-digestible oligosaccharides based on dry weight of the composition (‘441, [0123]), which is in range with the cited range.
Regarding claim 16, modified Van Der Beek discloses the non-digestible oligosaccharides comprising fructo-oligosaccharides and galacto-oligosaccharides (‘441, [0119]-[0122]).
Regarding claim 17, modified Van Der Beek exemplify the composition (Example 4, [0174]-[0175]) of 4810 kcal comprising 255 g lipid, 533 g digestible carbohydrates, 58 g non-digestible oligosaccharides, 96 g protein, and vitamins, minerals, and trace elements known in the art. The composition also preferably comprises 50 to 200 kcal per 100 ml liquid (‘411, [0132]). Therefore, Van Der Beek exemplify a formulation comprising 2 g protein per 100 kcal, 5.3 g lipid per 100 kcal, 11.1 g carbohydrates per 100 kcal, which are in range with the cited range.
Regarding claim 8, modified Van Der Beek discloses the composition comprises sphingomyelin (‘411, [0072]-[0076]). Van Der Beek discloses the sphingomyelin as sum in the phospholipids, however does not disclose the cite amount. It would have been obvious to one of ordinary skill in the art to adjust the amount of the sphingomyelin in sum in the phospholipids as Van Der Beek teaches varying amounts of phospholipids in the lipids. 
 Regarding claim 18, modified Van Der Beek discloses the composition 60 to 75 kcal/100 ml liquid (ready to drink) (‘411, [0132]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) and in view of Llewellyn et al. (Applicant’s Admitted Prior Art, IDS filed on 02/27/2020, Non-Patent Literature Cite No. A128) as applied to claim 1 above, and further in view of Van Der Beek (US 9,649,286 B2).
Regarding claim 13 and 14, modified Van Der Beek discloses the claimed invention as discussed in claim 1. Modified Van Der Beek discloses the composition comprises palmitic acid (C16:0) of total fatty acids (‘411, Table 4). Modified Van Der Beek does not explicitly disclose the amounts base on total fatty acids and amounts in the sn-2 position in a triglyceride as cited in claim 13 and 14. 
However, Van Der Beek (VDB ‘286) discloses a lipid component with optimal fatty acid profile, an enhanced portion of the palmitic acid residues in the sn-2 position  for improving growth and body composition (‘286, col. 1, ln. 20-22; col. 2, ln. 29-50). VDB ‘286 discloses palmitic acid (C16:0) between 16 and 24 wt. % based on the total fatty acids, which is in range with the cited range as cited in claim 7 and 8. VDB ‘286 discloses at least 40% are in the sn-2 position in the triglyceride (‘286, col. 8, ln. 31-36), which is in range with the cited range as cited in claim 13 and 14. Van Der Beek and VDB ’286 are of the same field of endeavor of infant formula for promoting preventing obesity (‘411, [0006] and ‘286, col. 2, ln. 29-50). It would have been obvious to one of ordinary skill in the art to use VDB’286 palmitic acid and residues in the sn-2 position in  modified Van Der Beek’s composition to provide increase absorption of fat as taught by VDB’286 (‘286, col. 2, ln. 48-50). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts “…Van der Beek discloses large lipid globules coated with phospholipids or polar lipids that decrease fat mass, relative fat mass and obesity later in life (see, inter alia, paragraphs [0006], [0007] and [0010]). Paragraph [0138] of Van der Beek defines later in life as
1 year or older. In particular, table 5 of Van der Beek shows a reduction in the development of fat mass and relative fat mass later on in life. Accordingly, Van der Beek is silent as regards effects which occur in the first year of life…”. 
Applicant’s remarks are not persuasive. Van Der Beek discloses the lipid comprises is in a form of lipid globules (‘411, [0106]) with a size distribution at least 45 volume % of the lipid globules has a diameter of between 2 to 12 um (‘441, [0108]), which is in range with the cited range. Van Der Beek discloses 3 to 8 wt. % phospholipids based on total lipid (‘411, [0074]), which is in range with the cited range. Van Der Beek discloses the lipid globules comprises a coating of phospholipids (‘441, [0106]). With respect to new limitation of “…up to a maximum of 12 months of life…”, Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life.

Applicant asserts “…it would be counter-intuitive that the compositions of Van der Beek would provide the increased slowness of eating, an increased satiety responsiveness, a decreased food responsiveness, an optimal enjoyment of food, and an optimal appetite as claimed, when such infants need to gain weight quickly. Applicant would also like to point out that a mere reference to premature and small for gestational age infants experiencing catch up growth, which is described as an extra risk for developing obesity and/or too much fat mass later in life, in paragraph [0136] of Van der Beek does not imply that the claimed improved eating behaviours are seen. This is clearly the disadvantage that the teaching of paragraph [0010] intends to prevent, i.e. via programming or imprinting the body in such a way that it results in the development of an improved body composition later in life…”.
Applicant’s remarks have been fully considered, but not convincing. Van der Beek clearly teaches the same feeding steps to the same age of infant as claimed and same composition as claimed, as modified by Llewellyn using the Baby Eating Bahaviour Questionnaire for infant appetite (‘Abstract, Introduction, pg. 388-389; 395, col. 1, last two paragraphs); hence modified Van Der Beek’s method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with an age of below 12 months (‘411, [0061], [0134]), which is in range with the cited range of maximum of 12 months of life; and with the lipid comprises the vegetable lipids (vegetable fat) and the polar lipids (mammalian lipid) (‘411, [0068], [0173]) with overlapping ranges; hence modified Van Der Beek is expected to have the same characteristics, eating behaviors as recited in lines 19-21, as determined and compared using the Baby Eating Behaviour Questionnaire .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792